                                Case 1:20-cv-00184-CWD Document 2 Filed 04/15/20 Page 1 of 2
/0
)RUP3UR+DF9LFH
                                                        ,17+(81,7('67$7(6',675,&7%$1.5837&<&28576
                                                                    )257+(',675,&72),'$+2
     LINDSAY HECOX, and JANE DOE with her next friends JEAN DOE and JOHN DOE,

        Plaintiffs,                                                                                           &DVH1R 1:20-cv-184
     BRADLEY LITTLE, in his official capacity as Governor of the State of Idaho; SHERRI
     YBARRA, in her official capacity as the Superintendent of Public Instruction of the State of Idaho
Y   and as a member of the Idaho State Board of Education; THE INDIVIDUAL MEMBERS OF THE
     STATE BOARD OF EDUCATION, in their official capacities; BOISE STATE UNIVERSITY;
                                                                                                              $33/,&$7,21)25$'0,66,21
     MARLENE TROMP, in her official capacity as President of Boise State University;
     INDEPENDENT SCHOOL DISTRICT OF BOISE CITY #1; COBY DENNIS, in his official                               352+$&9,&(
     capacity as superintendent of the Boise School District; JON RUZICKA, in his official capacity as
     athletic director and supervisor of the Boise School District; THE INDIVIDUAL MEMBERS OF
     THE BOISE SCHOOL DISTRICT BOARD OF TRUSTEES, in their official capacities; THE
     INDIVIDUAL MEMBERS OF THE IDAHO CODE COMMISSION, in their official capacities,

       Defendants.                                                                                           )HH2

        3XUVXDQWWR/RFDO5XOH H RIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI,GDKR
Gabriel Arkles                                      KHUHE\DSSOLHVIRUDGPLVVLRQSURKDFYLFHWRDSSHDUDQGSDUWLFLSDWH
LQWKLVFDVHRQEHKDOIRI Lindsay Hecox and Jane Doe through next friends Jean and John Doe                                                                         

                 7KHDSSOLFDQWKHUHE\DWWHVWVDVIROORZV

          $SSOLFDQWUHVLGHVLQ New York                                                                                                 DQGSUDFWLFHVDWWKHIROORZLQJ
DGGUHVVDQGSKRQHQXPEHU American Civil Liberties Union Foundation
125 Broad Street, 18th Floor, New York, NY 10004; (212) 549-2569

                  $SSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHEHIRUHWKHIROORZLQJFRXUWVRQWKHIROORZLQJGDWHV
&RXUWV                                                                                                                'DWHV
 See attached page with additional bar memberships.




                  $SSOLFDQWLVLQJRRGVWDQGLQJDQGHOLJLEOHWRSUDFWLFHLQVDLGFRXUWV

                  $SSOLFDQWLVQRWFXUUHQWO\VXVSHQGHGRUGLVEDUUHGLQDQ\RWKHUFRXUWV

        Richard Eppink (Bar No. 7503)                                                                      DPHPEHULQJRRGVWDQGLQJRIWKHEDURIWKLVFRXUWRIWKHILUPRI
 American Civil Liberties Union of Idaho Foundation                                                           SUDFWLFHVDWWKHIROORZLQJRIILFHDGGUHVVDQGSKRQHQXPEHU
 P. O. Box 1897 Boise, ID 83701
(208) 344-9750

DQGLVKHUHE\GHVLJQDWHGDVFRFRXQVHOZLWKDXWKRULW\WRDFWDVDWWRUQH\RIUHFRUGIRUDOOSXUSRVHV6DLGGHVLJQHHKHUHE\FRQVHQWV
WRWKLVGHVLJQDWLRQE\VLJQLQJWKLVDSSOLFDWLRQ
'DWHGWKLV 15th GD\RI April                 2020 

 /s/ Gabriel Arkles                                                                                            /s/ Richard Eppink
$SSOLFDQW                                                                                                     'HVLJQHH
6LJQHGXQGHUSHQDOW\RISHUMXU\
         Case 1:20-cv-00184-CWD Document 2 Filed 04/15/20 Page 2 of 2




                          GABRIEL ARKLES BAR ADMISSIONS

  Name of State or Federal       Bar Number     Date Admitted    Status with Bar or
      Bar or Court                 (if any)                            Court
New York Supreme Court,         4391918       July 2006         Active
Appellate Division, 2nd
Department
U.S. District Court for the     GA1995        April 24, 2018    Active
Southern District of New
York
United States Court of                        September 2018    Active
Appeals for the Ninth Circuit

U.S. Supreme Court                            December 2018     Active
